It is unfortunate that the persons responsible for the drafting of the special act concerning the consolidation of schools in Hartford did not proceed with more care and a greater appreciation of the need fully to express the intent of the law. As the act stands, it is difficult to determine what is its intention. However, I am not able to accept the interpretation placed upon it in the majority opinion with reference to the implied inclusion of the provisions of the General Statutes concerning the imposition of an adjustment tax. Those provisions do not constitute a separate statute, generally applicable whenever school consolidation may be voted by any town, but are an integral part of the plan of consolidation set up in the General Statutes. The question, then, is, Was the special act intended to embody a method of consolidation complete in itself, in substitution for that contained in the General Statutes?State v. Maioffes, 118 Conn. 199, 201, 171 A. 625. I think it was. Had it been intended merely to adapt the plan in the General Statutes to Hartford, there *Page 366 
would have been no necessity of any provision in the act expressly consolidating the schools or of one providing that the districts should cease to have any powers except those proper for the settlement of their affairs; indeed there would have been no need for a specific provision for a vote upon the question of consolidation, for the General Statutes are adequate in their provisions covering that matter; and an amendment to the charter to adapt it to consolidation furnishes no occasion for a referendum. The terms of the special act contain essential provisions which are beyond question inserted in substitution for similar provisions in the General Statutes, and I can see no warrant for holding that the intent to substitute the plan embodied in the act for that in the General Statutes stopped with them. Moreover, I am impressed with the history of this legislation. The special act states a method of consolidation in substitution for one which was part of a special law passed in 1911, submitting to the voters of Hartford alternative plans, one to equalize among the districts the tax to be levied for current expenses, and the other for a consolidation of districts, neither of which became effective. 16 Special Laws, p. 609 et seq. At the next session of the Legislature the plan for equalizing the taxes for current expenses among the districts was made a part of the charter of the city without any provision for a vote upon its acceptance; the act making this change was to remain in force until the school districts should be consolidated; and it was expressly provided that if consolidation should be voted in Hartford "said consolidation should be established under a plan fully described and set forth" in the Act of 1911. 16 Special Laws, p. 704. It would be hard to find a clearer expression of a legislative understanding that the Special Act of 1911 embodied a plan for consolidation complete *Page 367 
in itself. The act before us is in all essential particulars like the Act of 1911, except that it places control of the schools after consolidation in the board of education of the city, as constituted under its present charter, instead of in a board of education to be constituted under the terms of the act. In view of the provisions of the Special Act of 1929 and its history, it seems to me to evince an intent that the plan embodied in it should be complete in itself and to preclude a resort to the provisions of the General Statutes concerning the imposition of an adjustment tax after the consolidation of the districts.
Sec. 257b. CONSOLIDATION. PROPERTY ADJUSTMENTS. APPRAISALS. Such towns shall assume the property and be responsible for the debts of the districts within their respective limits. Such property shall be appraised as hereinafter provided and the amount of the debts ascertained. The appraised value of such property may be raised by a tax to be laid by the town on its grand list next completed; and, if such tax shall be raised, the taxpayers in each of the districts previously existing shall be paid or credited on the rate bill with their respective proportions of any excess of the property of such district over and above its liabilities, as ascertained by the town; or the difference in the value of the property of the several districts may be adjusted in any other manner agreed upon by the parties in interest. Permanent funds vested in any district previously existing for school purposes shall be placed in charge of the treasurer of the town, and all such funds vested in the town shall remain in charge of the treasurer of the town. Such appraisal of property shall be made by a committee consisting of the first selectman, one member of the board of education to be selected by such board and one member of the board of assessors of the town to be selected by such board.